IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-14-00216-CR

                        EX PARTE JUAN CARLOS MOREJON


                          From the County Court at Law No. 2
                              McLennan County, Texas
                             Trial Court No. 20140002HC2


                               MEMORANDUM OPINION


        Juan Carlos Morejon pled guilty and was placed on community supervision in

2008 for the offense of theft by deception. His community supervision was discharged

in 2009.1 He filed an application for writ of habeas corpus pursuant to article 11.072 of

the Texas Code of Criminal Procedure which was denied by the trial court. TEX. CODE

CRIM. PROC. ANN. art. 11.072 (West 2005). In one issue on appeal, Morejon contends the

trial court abused its discretion in denying Morejon’s application for writ of habeas



1 This factual recitation is taken from Morejon’s application for writ of habeas corpus. We do not have a
copy of the judgment in the underlying proceeding in the appellate record. No exhibits were attached to
Morejon’s application and no reporter’s record was filed in this appeal because Morejon failed to pay for
its preparation. We presume the underlying offense is a misdemeanor because Morejon alleged that the
case originated in the County Court at Law which does not have jurisdiction of felony cases. See TEX.
CODE CRIM. PROC. ANN. arts. 4.05, 4.07 (West 2005).
corpus, asserting his counsel was ineffective and thus, rendering his plea involuntary.

Because the trial court did not abuse its discretion, we affirm the trial court’s order

denying Morejon’s application for writ of habeas corpus.

       Morejon alleged in his application that his guilty plea was involuntary because

he was not advised, or sufficiently advised, by counsel of “the serious collateral

consequences of his plea,” including immigration consequences. In addition, he alleged

that had he known that his plea would “seriously” affect his ability to remain in the

country, he would have contested the charges against him.             Specifically, Morejon

contended that he entered his plea without the effective assistance of counsel because

he was given inaccurate information on immigration consequences which rendered his

plea involuntary pursuant to the United States Supreme Court decision in Padilla.

Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010). He also

contended the trial court failed to admonish him pursuant to article 26.13 of the Texas

Code of Criminal Procedure which ensures a defendant comprehends the consequences

of his plea. See TEX. CODE CRIM. PROC. ANN. art. 26.13 (West 2009).

       An applicant for habeas corpus relief must prove his claim by a preponderance

of the evidence. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006); Ex parte

Scott, 190 S.W.3d 672, 673 (Tex. Crim. App. 2006) (per curiam). In reviewing the trial

court's order denying habeas corpus relief, we view the facts in the light most favorable

to the trial court's ruling. See Kniatt, 206 S.W.3d at 664. We will uphold the trial court's


Ex parte Morejon                                                                      Page 2
ruling absent an abuse of discretion. See id. We afford almost total deference to the trial

court's determination of the historical facts that the record supports.              See Ex parte

Peterson, 117 S.W.3d 804, 819 (Tex. Crim. App. 2003) (per curiam), overruled on other

grounds by Ex parte Lewis, 219 S.W.3d 335 (Tex. Crim. App. 2007). We likewise defer to

the trial court's application of the law to the facts, if the resolution of the ultimate

question turns on an evaluation of credibility and demeanor. See id.

       Inaccurate advice regarding a non-citizen client's potential deportation may

constitute ineffective assistance of counsel, if, for example, federal law clearly specifies

that a defendant will be deported. See Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473,

1482-83, 176 L. Ed. 2d 284 (2010). We do not know from this record if federal law clearly

specified that Morejon would be deported.2 Nevertheless, the rule announced in Padilla

does not apply retroactively to the collateral review of a state criminal conviction that

was final when the Padilla opinion was issued. State v. Guerrero, 400 S.W.3d 576, 587

(Tex. Crim. App. 2013). Morejon’s conviction became final before Padilla was issued.

Further, Morejon complains that the trial court failed to admonish him pursuant to

article 26.13 of the Code of Criminal Procedure of possible immigration consequences.

Article 26.13 does not apply to misdemeanor cases. Id. at 589. Thus, Morejon was not

entitled to habeas-corpus relief based on a failure by his attorney, or the trial court, to


2We do not know what Morejon’s immigration status was before his theft conviction or why or to what
degree the conviction would affect his status. That information simply was not provided in Morejon’s
application or in the appellate record.


Ex parte Morejon                                                                             Page 3
warn him, or warn him correctly, about collateral deportation consequences, if any. See

id at 588.

       Accordingly, the trial court did not abuse its discretion in denying Morejon’s

application for writ of habeas corpus. Morejon’s sole issue is overruled, and the trial

court’s order is affirmed.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 28, 2015
Do not publish
[CR25]




Ex parte Morejon                                                                 Page 4